Citation Nr: 0200194	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
arthralgia of the lumbosacral spine.

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the left ankle.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left shin injury including as secondary to the 
service-connected residuals of a fracture of the right femur.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
February 1967.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a left shin injury and 
hypertension, and denied entitlement to service connection 
for a back disability.  

In June 2000 the RO, in pertinent part, denied entitlement to 
service connection for a back disorder, hypertension, a left 
ankle injury, and a left shin injury as secondary to service-
connected residuals of a fracture of the right femur.

In May 2001 the RO affirmed the previous denials of 
entitlement to service connection for hypertension, and for a 
left shin injury as secondary to service-connected residuals 
of a fracture of the right femur; granted service connection 
for arthralgia of the lumbosacral spine and degenerative 
joint disease of the left ankle with assignment of a 
noncompensable evaluation respectively effective from 
November 4, 1999; and granted entitlement to service 
connection for DJD of the right knee as secondary to service-
connected residuals of a fracture of the right femur 
effective November 4, 1999.

The veteran filed a timely notice of disagreement (NOD) with 
the effective date assigned for the lumbosacral spine and 
left ankle disabilities; however, he was not provided a 
statement of the case (SOC).  The issue of an effective date 
for the grants of service connection for the disabilities of 
the lumbosacral spine and left ankle is addressed in the 
remand portion of this decision. 

In May 2001 the veteran withdrew his appeal of the denial of 
the claim of entitlement to service connection for 
hypertension.  This claim is therefore no longer considered 
part of the current appellate review.

The veteran presented oral testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in August 2001, a transcript of which has been associated 
with the claims file.

The issues as listed on the title page have been rephrased 
where appropriate to reflect that the veteran's claims are 
for higher initial evaluations rather than an increased 
rating claim.  This distinction was drawn in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
held that in appeals from an initial assignment of a 
disability evaluation, ratings may be staged (i.e., different 
ratings may be assigned for different periods of time).

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The veteran's lumbosacral spine disability is productive 
of slight limitation of motion, with additional functional 
loss due to pain or other pathology.

3.  The probative evidence shows that the manifestations of 
veteran's left ankle disability are reflective of painful 
motion and functional loss due to pain.

4.  In April 1991 the RO denied entitlement to service 
connection for residuals of a left shin injury.

5.  The evidence submitted since the final April 1991 rating 
decision is neither duplicative nor cumulative of evidence 
previously of record, it bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed disorder, and by itself or in connection with the 
evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.

6.  The competent medical evidence of record shows that left 
shin scarring is related to traumatic injury sustained in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
arthralgia of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2001).

2.  The criteria for an initial evaluation of 10 percent for 
DJD of the left ankle have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2001).

3.  Evidence received since the final April 1991 
determination wherein the RO declined to reopen the claim of 
entitlement to service connection for residuals of a left 
shin injury is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).

4.  Residuals of a left shin injury were incurred in active 
service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Initial compensable evaluation for 
arthralgia of the lumbosacral spine.

Service medical records show that in October 1966 the veteran 
was involved in an automobile accident and sustained a 
compound fracture of the right femur.  Service medical 
records do not show any complaints, treatment or a diagnosis 
of a lumbosacral spine disorder during service.

Post service VA Medical Center (MC) outpatient treatment 
records in August 1990 show the veteran reported low back 
pain and marked early morning stiffness.  Examination 
revealed no obvious joint swelling.  He was diagnosed with 
questionable rheumatoid arthritis.

In a September 1990 neurosurgery consultation report, it was 
noted that the veteran was status post motor vehicle accident 
and had low back pain and burning paresthasias of the lower 
extremity.

Outpatient treatment reports by the veteran's private 
physician, Dr. EG., dated in March 1998, show he had 
complaints of back pain.  He reported to the physician that 
he had experienced pain when he walked for two to three 
hours.  He was diagnosed with low back pain.

X-rays of the lumbar spine taken in April 1998 showed mild 
degenerative facet changes at 5-1 with a lesser degree at 4-5 
and 3-4.  Mild levoscoliosis was suggested.  The impression 
was mild degenerative changes.

Private outpatient treatment reports of May 1998 indicated 
that the veteran continued to have lower back pain.  He was 
diagnosed with lumbosacral strain and degenerative joint 
disease (DJD).

In a June 1998 opinion letter, Dr. EG stated that he had 
treated the veteran since September 1995.  The veteran had 
sustained injuries to his back while serving on active 
military duty.  He was hospitalized in Germany for 
approximately twenty-one days after he was injured in a motor 
vehicle accident.  Dr. EG concluded that the veteran's lower 
back pain and arthralgias were related to the injury he 
sustained in service.

Private outpatient treatment reports dated in March 1999 show 
the veteran had increased lower back pains.  Reports in April 
1999 showed that his low back pain had improved.  The 
physician advised the veteran that his magnetic resonance 
imaging (MRI) was completely normal.  The diagnosis in both 
reports was low back pain.  MRI of the low back in April 1999 
showed the lumbar vertebral and interspaces were well 
outlined with no evidence of disc herniation.  The impression 
was the lumbar spine appeared to be within normal limits.

In a May 2000 written statement, the veteran, noted that his 
back condition was an adjunct condition from his knee and 
ankle injury and it had gotten worse.

In a June 2000 letter, Dr. BJH noted that the veteran had 
been under his care since October 1995.  Further, he noted 
that the veteran reported that he had severe pain and 
stiffness in the lower back and leg since the in-service 
injury.  He concluded that the veteran had a lower spinal 
condition, which was related to the past injury.

A VA examination of the spine was conducted in November 2000.  
On examination, there was very little evidence of painful 
motion, spasm, weakness, and tenderness in the back.  He had 
gotten in and out of a chair with ease.  He had no postural 
abnormalities.  Musculature of the back was satisfactory and 
there were no scars.  

Deep tendon reflexes were 2+ and equal.  Range of motion of 
the lumbar spine was flexion to the right to 31 degrees 
(should be 50 degrees); flexion to the left was to 30 degrees 
(should be 50 degrees); forward flexion was to 92 degrees 
(should be 90 degrees); backward extension was to 20 degrees 
(should be 30 degrees).  The diagnosis was arthralgia of the 
lumbosacral spine with loss of function due to pain.  The 
examiner commented that in his opinion, the disabilities 
found were related to the fracture of the right femur in 
1966.

In his NOD submitted in May 2001 the veteran asserted that he 
had pain when he stood or sat for a long period.  The dosage 
of the pain medication he had taken was increased by the VA 
doctor.  He had a hard time standing or getting up after 
sitting.

At his personal hearing before the undersigned Member of the 
Board in August 2001, he testified that injury to his back 
occurred at the time of the motor vehicle accident in 1966.  
He walked with a limp, but did not use a cane.  He had been 
uncomfortable in a sitting position.  There had been no back 
brace prescribed for his back.  Hearing Transcript (Tr.)., 
pp. 14-15.  The doctor had prescribed an item for back 
support to use whenever he would lift.  VA had prescribed 
pain medication for his back.  Tr., p. 15.  He had seen the 
doctor about every three months.  Tr., p. 16.  He could not 
lift or mow the grass.  He could bend over a little.  Tr., p. 
18.  He had muscle spasms in his low back.  He could walk 
about one block before having to stop.  In the past months, 
his back had gotten worse.  Tr., p. 19.  Within the year, the 
medication for his back had been increased three times.  Tr., 
p. 20.  He last worked sometime between 1989 and 1991.  Tr., 
p. 22.  


Initial compensable evaluation for a left ankle disability.

Service medical records show that in October 1966 the veteran 
was involved in an automobile accident and sustained a 
compound fracture of the right femur.  Service medical 
records do not show any complaints, treatment or a diagnosis 
of a left ankle disorder during service.

Post-service, in December 1990, a VA general medical 
compensation examination was conducted.  The examination, in 
pertinent part, noted that the veteran walked with a normal 
gait.  There was no diagnosis rendered concerning a left 
ankle disorder.

Dr. EG, who had treated the veteran since September 1995 
stated in a June 1998 opinion letter that the veteran had a 
lot of pain in his knees and lower legs.  He had sustained 
injuries to his lower extremities while serving on active 
military duty.  He was hospitalized in Germany for 
approximately twenty-one days after he was involved in a 
motor vehicle accident where the car in which he was a 
passenger was hit by a beer truck.

A fellow soldier, Mr. M, who was also involved in the 1966 
automobile accident, submitted a written statement, in 
support of the veteran's claim.  He noted that he had known 
of the injuries the veteran had sustained.  He recalled that 
the veteran was in a wheel chair and had injuries to his 
right femur, left lower leg and left foot and heel.

In a May 2000 written statement, the veteran, noted that his 
ankle was weak and sore all the time, and caused him to have 
to sit alot to rest.

In his substantive appeal, the veteran asserted that he had 
repulsive scars from burns that occurred in the accident and 
that he could not wear high top shoes or boots.  He stated 
that his skin was very tender.

A November 2000 VA examination report shows the veteran 
recounted that he was hospitalized for twenty-one days after 
he had sustained injuries in a motor vehicle accident.  X-
rays showed a fracture of his right femur and burns to his 
left ankle and leg.  He experienced stiffness in his right 
leg.  He complained of pain, weakness, stiffness, swelling, 
heat and redness, instability, giving way, locking, 
fatigability and lack of endurance.  He had periods of flare-
ups in cold weather.  He had not used crutches, a brace, cane 
or corrective shoes.  He had no subluxation or arthritis.  He 
had previously worked as a truck driver, but had not worked 
in ten years.

On physical examination there was objective evidence of 
painful motion.  There was no edema or effusion.  There was 
instability, weakness and tenderness.  There was no redness 
or heat.  There was abnormal movement and guarding of 
movement.  He had a moderate limp.  Range of motion of the 
ankle was dorsiflexion on the right to 20 degrees and on the 
left to 16 degrees.  Planetary flexion on the right was 42 
degrees and on the left 37 degrees.  The diagnosis, in 
pertinent part was post-traumatic degenerative joint disease 
of the left ankle with loss of function due to pain.  X-rays 
of the left ankle showed no acute fracture or dislocation and 
soft tissues were unremarkable.

In a May 2001 written statement, the veteran noted that he 
had scars on his left ankle, which had caused tightness of 
the skin.  He could not wear high top shoes, and the scar had 
stung and had a burning sensation when he would sweat; and, 
it was aggravated all the time.

At his personal hearing in August 2001, the veteran testified 
that his ankle was burned in the accident that occurred in 
service in 1966.  Tr., p. 26.  The ankle had not been broken; 
it had a scar that was painful and tender.  Tr., pp. 26-27.  
The scar on the ankle was about the size of a silver dollar.  
Tr., p. 28.  


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a left shin injury including 
as secondary to the service-connected 
disability of residuals of a fracture of 
the right femur.

The evidence, which was of record prior to the April 1991 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a left shin injury is reported in 
pertinent part below.

Service medical records show that the veteran had a two-inch 
scar on his left shin when examined for the purpose of 
induction into the military.  

In October 1966 he was involved in an automobile accident and 
sustained a compound fracture of the right femur.  
Examination for the purpose of discharge showed he had a scar 
on the right thigh and a scar on the right knee.  There were 
no other noted abnormalities of the lower extremities.

The evidence submitted shows that the veteran was involved 
also in a motor vehicle accident in 1988 wherein he sustained 
a twisting injury to his neck and left shoulder.  The record 
contains medical records dated intermittently from July 1988 
to September 1990 pertinent to treatment for injuries 
sustained in the 1988 motor vehicle accident.

In September 1990, he filed a claim of entitlement to service 
connection for, among other things, a left shin injury.  He 
asserted that he was injured in a motor vehicle accident in 
Frankfurt, Germany while on active duty.  He was treated for 
right thigh, knee and ankle and left shin injuries.

In December 1990 a VA general medical compensation 
examination was conducted.  The veteran reported, among other 
things, that he had sustained a soft tissue injury to the 
left shin in 1966.  The examiner noted that he had a round 
scar about the size of a large thumbnail on the front of the 
left shin.  He was diagnosed with residual injury of the left 
shin, soft tissue injury only.

Evidence received since the April 1991 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a left shin injury is reported in pertinent part 
below.

Duplicate service medical records from the 1966 motor vehicle 
accident were submitted.

In a June 1998 opinion letter, Dr. EG, stated that he had 
treated the veteran since September 1995 and that he had a 
lot of pain of his knees and lower legs.  He sustained 
injuries to his lower extremities while serving on active 
military duty.  He was hospitalized in Germany for 
approximately twenty-one days for such injuries.

A fellow soldier, Mr. M, who was involved in the automobile 
accident that occurred in service in 1966 submitted a written 
statement in support of the veteran's claim.  He noted that 
he had known of the injuries the veteran had sustained.  He 
recalled that the veteran was in a wheel chair and had 
injuries to his right femur, left lower leg and left foot and 
heel.

In a May 2000 written statement the veteran, noted that his 
shin injury caused pain to radiate up his leg to his back, 
which at times was unbearable.

A November 2000 VA special orthopedic examination report 
shows the veteran was found to have an 8 centimeter burn scar 
over the left shin.  He reported having sustained injuries to 
anatomic areas including the left shin as the result of a 
motor vehicle accident in 1966 while in active service.  The 
VA examiner opined, in connection with additional examination 
of the lumbar spine, that all of the veteran's injuries were 
due to the fracture of the right femur in 1966.

In a February 2001 written statement of a co-worker, Mr. JA, 
in support of the veteran's claim, he noted that he had known 
the veteran for thirty-five years and had worked with him for 
fifteen years.  The veteran had walked with a limp and had 
trouble with his leg off and on.  At times, his leg would 
interfere with his job performance.

In his May 2001 NOD, the veteran asserted that he had a scar 
about eight inches on the front of his shin which was very 
tender to touch and had gotten irritated when he wore long 
pants.

At his personal hearing in August 2001 the veteran testified 
that as a result of the motor vehicle accident in service, he 
sustained a bad laceration to the shin, adjacent to the bone, 
which left a scar.  It was treated with medication and 
bandaged.  He received no stitches.  Tr., pp. 4-6.  The scar 
was tender and would hurt if it was bumped or exposed to sun.  
The scar had not been infected, it had not bled or oozed.  
Tr., pp. 7-8.  It had not hindered his ability to walk.  Tr., 
p. 10.  

He sought no further treatment for the shin injury.  Tr., p. 
12.  The only disabling factor as it relates to the shin was 
that it did not look good.  It did not bother him "all that 
bad."  Tr., p. 13.  


Criteria

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra; 38 C.F.R. 
§4.2 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule do not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  3 8 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997), and DeLuca, supra.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a; 
Diagnostic Code 5003 (2001).



The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).


The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5270 (2001).

A 10 percent evaluation may be assigned for limited motion of 
an ankle, which is moderate, and 20 percent when marked.  38 
C.F.R. § 4.71a; Diagnostic Code 5271 (2001).

A 10 percent evaluation may be assigned for ankylosis of the 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent when in poor weight-bearing 
position.  38 C.F.R. § 4.71a; Diagnostic Code 5272 (2001).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
for marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2001).


A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2001).

Dorsiflexion of an ankle is considered normal at 20 degrees.  
Plantar flexion of the ankle is considered normal at 45 
degrees.  38 C.F.R. § 4.71a; Plate II (2001).

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).

Multiple ratings can be assigned under different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Evaluation of the same disability under various 
diagnoses "pyramiding" is prohibited however.  38 C.F.R. § 
4.14 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).


New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).





A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Furthermore, by virtue of the initial rating 
decision, Statement of the Case (SOC), and the Supplemental 
SOCs (SSOCs) issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  He also was provided with the laws and regulations 
pertaining to increased evaluations and service connection.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board notes that the appellant was not provided notice of 
the provisions pertaining to new and material evidence when 
the SOC or SSOCs were issued.  However, the appellant will 
not be prejudiced by the lack of notice pertaining to new and 
material evidence in the SOC or SSOCs as the rating decision 
of April 1999 adequately addressed the issue of new and 
material evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

In any event, any deficiencies in the duty to assist 
referable to new and material evidence and/or service 
connection are not prejudicial to the appellant in view of 
favorable determinations as further addressed below.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Service medical records have been obtained.  In 
addition, the veteran was afforded VA examinations in 
November 2000, and he proffered testimony before the 
undersigned member of the Board at the RO in August 2001.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Initial compensable evaluation for arthralgia of the 
lumbosacral spine.

In this instance, the RO evaluated the veteran's disability 
of the lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain) and assigned a zero percent 
evaluation.  A zero percent evaluation is warranted when 
there is lumbosacral strain with slight subjective symptoms 
only.  The Board finds that the RO appropriately assigned a 
zero percent evaluation under this code.  The evidence shows 
that on VA examination of the spine, in November 2000, there 
was little evidence of painful motion, spasm, weakness and 
tenderness in the back and the veteran exhibited no 
difficulty with getting in and out of a chair.  He also had 
no postural abnormalities.  

In order to warrant a compensable evaluation of 10 percent 
under Diagnostic Code 5295 there must be medical evidence of 
lumbosacral strain with characteristic pain on motion.  As 
noted above, VA examiner found that there was very little 
evidence of painful motion.  Consequently as the veteran's 
symptoms more nearly approximate the symptomatology for a 
zero percent evaluation under Diagnostic Code 5295, a 
compensable evaluation of 10 percent is not warranted.

However, upon careful review of the medical evidence, the 
Board finds that an evaluation of 10 percent is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of the lumbar spine).  The medical evidence 
establishes that the veteran has slight limitation of motion 
of the lumbar spine, which, according to the Rating Schedule 
warrants an evaluation of 10 percent.  On VA examination of 
the lumbar spine in November 2000 flexion to the right was 31 
degrees and flexion to the left was 30 degrees; 50 degrees is 
normal; backward extension was 20 degrees; 30 degrees is 
normal.  The described symptomatology is indicative of slight 
limitation of motion of the lumbar spine.  Therefore, a 10 
percent evaluation is warranted.

The evidence does not support assignment of the next higher 
evaluation of 20 percent.  In order to warrant a 20 percent 
evaluation under Diagnostic Code 5292, the evidence must 
establish that there is moderate limitation of motion of the 
lumbar spine.  The evidence does not establish such moderate 
impairment, therefore and evaluation of 20 percent is not 
warranted.

There is no evidence of ankylosis of the lumbar spine 
(Diagnostic Code 5289) or intervertebral disc syndrome 
(Diagnostic Code 5293) and an evaluation of the veteran's 
lumbar spine disability under these codes is not for 
application.

The Board has considered whether the veteran's lumbosacral 
spine disability meets the criteria for a higher evaluation 
of 20 percent under the precepts of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, supra.  The Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra at 204-7.  

In this instance, in August 1990, the veteran had low back 
pain and marked early morning stiffness.  He was diagnosed 
with questionable rheumatoid arthritis.  In March 1998 he was 
diagnosed with low back pain.  X-rays in April 1998 showed 
mild degenerative changes.  He testified at his personal 
hearing that he walked with a limp and that he was 
uncomfortable in a sitting position.  He could not lift or 
mow grass.  He had been prescribed pain medication, which had 
been increased three times.  On VA examination in November 
2000, he was diagnosed with arthralgia of the lumbosacral 
spine with loss of function due to pain.  

As shown above, the veteran's disability evaluation is 
predicated on limitation of motion (i.e. Diagnostic Code 
5292).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 206.  

Thus, the evidence in this case reveals subjective and 
objective evidence of pain of the lumbar spine and functional 
loss due to pain, therefore, an additional evaluation 
pursuant to §§ 4.40, 4.45 and the holding in DeLuca is for 
application.  See VAOPGCPREC 9-98. 

Based on the foregoing, the Board finds that an initial 
evaluation of 20 percent is warranted for the veteran's 
service-connected lumbosacral spine disability due to slight 
limitation of motion under Diagnostic Code 5292 and 
functional loss and pain under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  This rating is based primarily on facts found on the 
November 2000 VA examination.


Initial compensable evaluation for a left ankle disorder.

The RO evaluated the veteran's disability of a left ankle 
injury under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(limitation of motion of the ankle) and assigned a 
noncompensable evaluation.  Under Diagnostic Code 5271 in 
order to warrant a compensable evaluation of 10 percent the 
evidence must establish that the veteran has moderate 
limitation of motion of the ankle and such is not shown in 
this instance.  

The medical evidence shows that on VA examination in November 
2000, range of motion of the left ankle was dorsiflexion to 
16 degrees; 20 degrees is normal; and planetary flexion to 37 
degrees; 45 degrees is normal.  The described symptomatology 
is indicative of only slight limitation of motion of the left 
ankle and in order to warrant a compensable evaluation, there 
must be moderate limitation of motion.  Therefore, an initial 
compensable evaluation of 10 percent is not warranted.

There is no medical evidence of record that demonstrates 
symptomatology associated with ankylosis of the ankle 
(Diagnostic Codes 5270, 5272), malunion of the os calcis or 
astragalus (Diagnostic Code 5273) or astragalectomy 
(Diagnostic Code 5274), therefore an evaluation of the 
veteran's left ankle disability under these codes is not for 
application.

However, the Board finds that the veteran is entitled to a 
compensable evaluation of 10 percent under the precepts of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra for functional loss 
due to pain as demonstrated in the record.  In that regard, 
the veteran complained of pain, weakness, instability, giving 
way, locking, fatigability and lack of endurance.  On VA 
examination of the left ankle in November 2000, the VA 
examiner noted that there was objective evidence of painful 
motion, instability, weakness and tenderness.  He was 
diagnosed with post-traumatic DJD of the left ankle with loss 
of function due to pain.  Since the evidence in this case 
reveals subjective and objective evidence of pain of the left 
ankle and functional loss due to pain, and the veteran's 
disability evaluation is predicated on limitation of motion, 
an evaluation of 10 percent pursuant to §§ 4.40, 4.45 and the 
holding in DeLuca is for application.  See VAOPGCPREC 9-98; 
See also Johnson, supra. 

Based on the foregoing, the Board finds that an initial 
evaluation of 10 percent is warranted for the veteran's 
service-connected left ankle disability rated as DJD due to 
functional loss and pain under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  This rating is based on facts found on the November 
2000 VA examination.

The veteran has indicated that he has a painful and tender 
scar on his left ankle that is residual to his ankle injury.  
There is no medical evidence of record of a scar of the left 
ankle.  Consequently a separate evaluation is not warranted 
for the alleged scar under the provisions of 38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, 7805 (2001).  See Esteban, 
supra.

As the Board noted earlier, this case involves an appeals as 
to the initial evaluations granted for lumbosacral spine and 
left ankle disabilities.  However, the Board finds that there 
is no basis for assignment of "staged" ratings per Fenderson, 
supra.

Additional Consideration

With respect to the above claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran increased evaluations on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

As to the disabilities presented in this case, the Board 
cannot conclude that the veteran's lumbosacral spine and left 
ankle DJD have been shown to have required frequent inpatient 
care, or to have markedly interfered with employment. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected disabilities.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a left shin injury including 
as secondary to the service-connected 
residuals of a fracture of the right 
femur.

The veteran seeks to reopen his claim of service connection 
for residuals of a left shin injury including as secondary to 
the service-disability of residuals of a fracture of the 
right femur, which the RO declined to reopen in April 1999.  
As noted earlier, when a claim is finally denied by the RO, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence which was not 
in the record at the time of the final disallowance of the 
claim, and is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  In particular, the veteran 
has submitted the medical opinion of the his treating 
physician, Dr. EG who confirmed that the veteran experienced 
a lot of pain in his lower legs.  In addition a fellow 
soldier who was involved in the 1966 motor vehicle along with 
the veteran stated that while at the hospital, after the 
accident, the veteran was in a wheel chair and he observed 
that he had injuries to his left lower leg.  The veteran 
testified that his residual left shin injury consist of a 
scar that is painful and tender.


Of particular importance is the opinion of the VA medical 
examiner in November 2000.  The examiner related the left 
shin injury to the right femur fracture, or traumatic injury 
sustained in service.

This evidence was not on file prior to the April 1999 rating 
decision, and is not cumulative of other evidence already of 
record.  Such evidence is therefore new.  The evidence also 
is material because it bears directly and substantially upon 
the specific issue being considered in this case.  That is, 
it specifically discusses the issue of whether the veteran's 
claimed left shin disorder is related to service.  This 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted with respect 
to the veteran's claim of entitlement to service connection 
for residuals of a left shin disorder the claim is reopened.


Service connection

The Board reiterates the three basic requirements to prevail 
on a claim of service connection.  There must be a current 
disability.  The veteran has been diagnosed with extensive 
scarring of the left shin.  Some minimal scarring was shown 
on the left shin at entry into service.  There is evidence of 
traumatic injury in service.  A VA examiner has related the 
left shin scarring to traumatic injury sustained in service.  

While the evidentiary record is not entirely unequivocal in 
this instance, the Board is of the opinion that any doubt 
exiting in the veteran's case should be resolved in his 
favor.  See Gilbert, supra; 38 C.F.R. § 3.102, 4.3.  For the 
foregoing reasons, the Board concludes that the evidentiary 
record supports a grant of entitlement to service connection 
for residuals of a left shin injury.


ORDER

Entitlement to an initial evaluation of 20 percent for 
arthralgia of the lumbosacral spine is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent for DJD of 
the left ankle is granted, subject to applicable criteria 
governing the payment of monetary benefits.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left shin injury including as secondary to the 
service-connected disability of residuals of a fracture of 
the right femur, the appeal is granted.

Entitlement to service connection for residuals of a left 
shin injury is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran submitted a notice of 
disagreement with the RO's assignment of an effective date of 
November 4, 1999 for the service-connected arthralgia of the 
lumbosacral spine and DJD of the left ankle.  

There was no SOC issued with regard to the veteran's 
disagreement with the effective date assigned.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following:

With respect to the assignment of the 
effective date for the service-connected 
disabilities of the lumbosacral spine and 
left ankle injury, the RO should issue a 
SOC which contains a summary of the 
pertinent facts and the laws and 
regulations applicable to the effective 
dates.  The veteran should be informed of 
the need to timely file a substantive 
appeal if he desires appellate review of 
his claim.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



